Exhibit 10.1

 

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this “Agreement”) is made as of
August 29, 2005 (“Effective Date”), among Carter’s, Inc., a Delaware corporation
(“Carter’s”), The William Carter Company, a Massachusetts corporation (“TWCC”
and together with Carter’s, the “Company”), and Frederick J. Rowan, II
(“Executive”) and shall replace in its entirety the Amended and Restated
Employment Agreement (the “Prior Agreement”) dated as of October 2, 2003 (the
“Effective Date”). Certain capitalized terms that are used in this Agreement are
defined herein where they first appear or in paragraph 11.

 

The parties agree as follows:

 


1.                                       EMPLOYMENT.  THE COMPANY AGREES TO
EMPLOY EXECUTIVE, AND EXECUTIVE HEREBY ACCEPTS EMPLOYMENT WITH THE COMPANY, UPON
THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT FOR THE PERIOD BEGINNING ON
THE EFFECTIVE DATE AND ENDING AS PROVIDED IN PARAGRAPH 4 (THE “EMPLOYMENT
PERIOD”).


 


2.                                       POSITION AND DUTIES.


 


(A)                                  DURING THE EMPLOYMENT PERIOD, EXECUTIVE
SHALL SERVE AS THE CHIEF EXECUTIVE OFFICER AND CHAIRMAN OF THE BOARD OF CARTER’S
AND TWCC AND SHALL HAVE THE NORMAL DUTIES, RESPONSIBILITIES AND AUTHORITY OF
SUCH POSITION(S), SUBJECT TO ANY LIMITATIONS IMPOSED BY THE BYLAWS OF CARTER’S
OR TWCC AND TO THE POWER OF THE COMPANY’S BOARD TO EXPAND OR LIMIT SUCH DUTIES,
RESPONSIBILITIES AND AUTHORITY AND TO OVERRIDE ACTIONS OF THE EXECUTIVE.


 


(B)                                 EXECUTIVE SHALL REPORT TO THE COMPANY’S
BOARD, AND EXECUTIVE SHALL DEVOTE HIS BEST EFFORTS AND HIS FULL BUSINESS TIME
AND ATTENTION (EXCEPT FOR PERMITTED VACATION PERIODS AND PERIODS OF ILLNESS OR
OTHER INCAPACITY) TO THE BUSINESS AND AFFAIRS OF THE COMPANY. EXECUTIVE SHALL
PERFORM HIS DUTIES AND RESPONSIBILITIES TO THE BEST OF HIS ABILITIES IN A
DILIGENT, TRUSTWORTHY, BUSINESSLIKE AND EFFICIENT MANNER.


 


(C)                                  EXECUTIVE’S PRINCIPAL OFFICE AND PLACE OF
EMPLOYMENT SHALL BE AT THE COMPANY’S FACILITY LOCATED IN ATLANTA, GEORGIA,
UNLESS A DIFFERENT PLACE IS AGREED UPON BY THE COMPANY AND THE EXECUTIVE. FOR
ALL PURPOSES OF THIS AGREEMENT, THE COMPANY’S PRINCIPAL EXECUTIVE OFFICES SHALL
BE LOCATED WHEREVER EXECUTIVE HAS HIS PRINCIPAL OFFICE AND PLACE OF EMPLOYMENT.
THIS PARAGRAPH 2(C) IS A MATERIAL PART OF THIS AGREEMENT.


 


3.                                       COMPENSATION.


 


(A)                                  BASE SALARY.  EXECUTIVE’S BASE SALARY SHALL
BE $812,000 PER ANNUM FOR THE COMPANY’S FISCAL YEAR 2005.  THE COMPANY’S BOARD
OR COMMITTEE, AS THE CASE MAY BE, MAY, IN ITS DISCRETION, INCREASE EXECUTIVE’S
BASE SALARY AT SUCH TIMES AND IN SUCH AMOUNTS AS THE COMPANY’S BOARD OR
COMMITTEE MAY DETERMINE, CONSISTENT WITH THE COMPANY’S PHILOSOPHY OF

 

1

--------------------------------------------------------------------------------



SETTING TOTAL EXECUTIVE COMPENSATION AT APPROXIMATELY THE 75TH PERCENTILE OF
HIGH PERFORMANCE COMPANIES.  AT NO TIME SHALL EXECUTIVE’S BASE SALARY BE
DECREASED. AS USED IN THIS AGREEMENT, “BASE SALARY” MEANS EXECUTIVE’S BASE
SALARY AS ADJUSTED AND IN EFFECT FROM TIME TO TIME. EXECUTIVE’S BASE SALARY
SHALL BE PAYABLE BY THE COMPANY IN REGULAR INSTALLMENTS IN ACCORDANCE WITH THE
COMPANY’S GENERAL PAYROLL PRACTICES.


 


(B)                                 ANNUAL CASH BONUS PLAN.  EXECUTIVE SHALL BE
A PARTICIPANT IN THE COMPANY’S ANNUAL CASH BONUS PLAN AND BE ELIGIBLE FOR AN
ANNUAL AWARD OPPORTUNITY UNDER SUCH PLAN AT A TARGET AWARD LEVEL EQUAL TO NO
LESS THAN ONE HUNDRED FIFTY PERCENT (150%) AND A MAXIMUM AWARD LEVEL OF THREE
HUNDRED PERCENT (300%) OF EXECUTIVE’S BASE SALARY IN EFFECT DURING THE CALENDAR
YEAR FOR WHICH THE AWARD IS MADE.


 


(C)                                  INTEGRATION BONUSES.  IF CERTAIN
PREDETERMINED PERFORMANCE GOALS ESTABLISHED IN WRITING BY THE COMPANY’S BOARD OR
COMMITTEE AND SET FORTH IN ATTACHMENT A ARE SATISFIED AS CERTIFIED BY THE
COMPANY’S BOARD OR COMMITTEE, EXECUTIVE SHALL BE ENTITLED TO RECEIVE AN
INTEGRATION BONUS OF (I) $500,000 FOR THE REMAINDER OF THE COMPANY’S FISCAL YEAR
2005, (II) $1 MILLION FOR THE COMPANY’S FISCAL YEAR 2006 AND (III) $1 MILLION
FOR THE COMPANY’S FISCAL YEAR 2007.  ANY SUCH INTEGRATION BONUS SHALL BE PAYABLE
IN CASH WITHIN TWO AND ONE-HALF (2-½) MONTHS OF THE CLOSE OF THE APPLICABLE
FISCAL YEAR.


 


(D)                                 STOCK OPTION AWARD.  EXECUTIVE HAS BEEN
GRANTED AN OPTION TO PURCHASE 200,000 SHARES OF COMMON STOCK OF CARTER’S SUBJECT
TO THE COMPANY’S AMENDED AND RESTATED 2003 EQUITY INCENTIVE PLAN AND TO THE
TERMS OF A STOCK OPTION CERTIFICATE EXECUTED BY CARTER’S.


 


(E)                                  VACATION.  EXECUTIVE SHALL BE ENTITLED TO
FOUR (4) WEEKS PAID VACATION ANNUALLY.


 


(F)                                    FRINGE BENEFITS.  EXECUTIVE SHALL RECEIVE
THE FRINGE BENEFITS DESCRIBED ON ATTACHMENT B TO THIS AGREEMENT AS WELL AS SUCH
OTHER BENEFITS AS ARE MADE AVAILABLE TO EXECUTIVE LEVEL EMPLOYEES OF THE COMPANY
AND SUCH ADDITIONAL BENEFITS, PAYMENTS OR ALLOWANCES AS THE COMPANY’S BOARD OR
THE COMMITTEE MAY FROM TIME TO TIME MAKE AVAILABLE TO EXECUTIVE. WITHOUT
PREJUDICE TO EXECUTIVE’S RIGHTS UNDER THIS AGREEMENT, THE COMPANY RESERVES THE
RIGHT (I) TO MODIFY THE TERMS OF ANY BENEFIT PLAN THAT IS GENERALLY MADE
AVAILABLE TO EXECUTIVE LEVEL EMPLOYEES OF THE COMPANY AND IN WHICH EXECUTIVE
PARTICIPATES SO LONG AS SUCH CHANGES AFFECT ALL PLAN PARTICIPANTS SUBSTANTIALLY
EQUALLY (OR SUBSTANTIALLY IN PROPORTION TO THEIR RESPECTIVE INTERESTS), AND
(II) TO MAKE REASONABLE CHANGES IN BENEFITS ESTABLISHED FOR EXECUTIVE AT THE
DIRECTION OF THE COMPANY’S BOARD OR THE COMMITTEE, SO LONG AS THE BENEFITS
AVAILABLE TO EXECUTIVE AFTER GIVING EFFECT TO SUCH CHANGE ARE NOT MATERIALLY
DIFFERENT FROM THOSE BEING PROVIDED PRIOR TO SUCH CHANGE.


 


(G)                                 BUSINESS EXPENSES.  THE COMPANY SHALL
REIMBURSE EXECUTIVE FOR ALL REASONABLE AND NECESSARY EXPENSES INCURRED BY HIM IN
CONNECTION WITH THE PERFORMANCE OF HIS DUTIES AND RESPONSIBILITIES PURSUANT TO
THIS AGREEMENT WHICH ARE CONSISTENT WITH THE COMPANY’S POLICIES IN EFFECT FROM
TIME TO TIME WITH RESPECT TO TRAVEL, ENTERTAINMENT AND OTHER BUSINESS EXPENSES,
SUBJECT TO THE COMPANY’S REASONABLE REQUIREMENTS WITH RESPECT TO REPORTING AND
DOCUMENTATION OF SUCH EXPENSES.

 

2

--------------------------------------------------------------------------------


 


4.                                       TERM AND TERMINATION.


 


(A)                                  THE EMPLOYMENT PERIOD SHALL EXTEND UNTIL
THE CLOSE OF THE COMPANY’S 2009 FISCAL YEAR; PROVIDED THAT (I) THE EMPLOYMENT
PERIOD SHALL TERMINATE PRIOR TO SUCH DATE UPON EXECUTIVE’S RESIGNATION,
RETIREMENT OR DEATH AND (II) THE EMPLOYMENT PERIOD MAY BE TERMINATED BY THE
COMPANY AT ANY TIME PRIOR TO SUCH DATE FOR CAUSE, EXECUTIVE’S DISABILITY OR
WITHOUT CAUSE.


 


(B)                                 ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT BY
THE COMPANY PURSUANT TO CLAUSE 4(A)(II) ABOVE, AND ANY TERMINATION OF
EXECUTIVE’S EMPLOYMENT BY THE EXECUTIVE PURSUANT TO PARAGRAPH 4(A) (I) ABOVE,
SHALL BE COMMUNICATED BY WRITTEN TERMINATION NOTICE GIVEN TO THE OTHER PARTY
HERETO; PROVIDED THAT IN THE CASE OF EXECUTIVE’S DEATH, A TERMINATION NOTICE
SHALL BE DEEMED TO HAVE BEEN GIVEN AS OF THE DATE OF HIS DEATH; AND, PROVIDED
FURTHER THAT, IN THE CASE OF A TERMINATION FOR CAUSE, THERE SHALL ALSO HAVE BEEN
DELIVERED TO THE EXECUTIVE THE BOARD OF DIRECTORS’ RESOLUTION TO BE DELIVERED IF
AND AS PROVIDED IN THE DEFINITION OF CAUSE. FOR PURPOSES OF THIS AGREEMENT, A
“TERMINATION NOTICE” SHALL MEAN A NOTICE WHICH SHALL INDICATE THE SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON AND SHALL SET FORTH IN
REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION SO INDICATED.


 


(C)                                  “TERMINATION DATE” MEANS (I) IF THIS
AGREEMENT IS TERMINATED FOR DISABILITY, THIRTY (30) DAYS AFTER THE TERMINATION
NOTICE IS GIVEN (PROVIDED THAT EXECUTIVE SHALL NOT HAVE RETURNED TO THE
PERFORMANCE OF HIS DUTIES ON A FULL-TIME BASIS DURING SUCH THIRTY (30)-DAY
PERIOD), (II) IF EXECUTIVE RESIGNS OR TAKES RETIREMENT, THE DATE SPECIFIED IN
EXECUTIVE’S TERMINATION NOTICE (OR IF NO TERMINATION NOTICE IS GIVEN, THE DATE
UPON WHICH SUCH TERMINATION IS EFFECTIVE), (III) IF EXECUTIVE DIES, ON THE LAST
DAY OF THE MONTH NEXT SUCCEEDING THE MONTH DURING WHICH EXECUTIVE’S DEATH
OCCURS, AND (IV) IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR ANY OTHER
REASON, THE DATE ON WHICH A TERMINATION NOTICE IS GIVEN OR IS OTHERWISE
SPECIFIED IN THE NOTICE.


 


5.                                       SEVERANCE COMPENSATION.


 


(A)                                  GENERAL.  IF EXECUTIVE RESIGNS OR
TERMINATES EMPLOYMENT BY RETIREMENT, OR IF HIS EMPLOYMENT IS TERMINATED BY
REASON OF DEATH OR IS TERMINATED FOR CAUSE, THE COMPANY WILL PAY EXECUTIVE HIS
BASE SALARY IN EFFECT AT THE TIME THE TERMINATION NOTICE IS GIVEN (OR DEEMED
GIVEN) THROUGH THE TERMINATION DATE, AND THE COMPANY SHALL HAVE NO FURTHER
OBLIGATIONS TO EXECUTIVE UNDER THIS AGREEMENT. WITHOUT PREJUDICE TO ANY ACCRUED
AND VESTED RIGHTS EXECUTIVE MAY HAVE UNDER THE SUPPLEMENTAL RETIREMENT
AGREEMENT, THE ANNUAL CASH BONUS PLAN, THE RETIREMENT SAVINGS PLAN OR THE
SEVERANCE PAY PLAN AND EXCEPT AS OTHERWISE REQUIRED BY LAW, ALL OF EXECUTIVE’S
RIGHTS TO FRINGE BENEFITS FROM THE COMPANY WILL CEASE AS OF THE TERMINATION
DATE.


 


(B)                                 DISABILITY.  DURING ANY PERIOD THAT
EXECUTIVE FAILS TO PERFORM HIS DUTIES AS A RESULT OF INCAPACITY DUE TO MENTAL
ILLNESS OR PHYSICAL ILLNESS OR INJURY, HE SHALL CONTINUE TO RECEIVE HIS FULL
BASE SALARY AND BENEFITS UNTIL THE COMPANY TERMINATES HIS EMPLOYMENT FOR
DISABILITY. THEREAFTER, HE WILL BE ENTITLED TO MAJOR MEDICAL HEALTH INSURANCE
COVERAGE UNDER THE COMPANY’S EMPLOYEE GROUP HEALTH INSURANCE (OR SUBSTANTIALLY
SIMILAR HEALTH INSURANCE) UNTIL THE

 

3

--------------------------------------------------------------------------------


 


THIRD ANNIVERSARY OF THE TERMINATION DATE OR UNTIL EXECUTIVE OBTAINS EMPLOYMENT
WITH ANOTHER EMPLOYER THAT MAKES HEALTH INSURANCE AVAILABLE TO ITS EMPLOYEES,
WHICHEVER OCCURS FIRST, AND SHALL BE ENTITLED TO RECEIVE DISABILITY BENEFITS IN
ACCORDANCE WITH THE DISABILITY INCOME INSURANCE PLAN OR PLANS MAINTAINED BY THE
COMPANY COVERING EXECUTIVE AT THE TERMINATION DATE. WITHOUT PREJUDICE TO ANY
ACCRUED AND VESTED RIGHTS EXECUTIVE MAY HAVE UNDER THE SUPPLEMENTAL RETIREMENT
AGREEMENT OR THE RETIREMENT SAVINGS PLAN AND EXCEPT AS OTHERWISE REQUIRED BY LAW
OR AS PROVIDED IN THIS PARAGRAPH 5(B), ALL OF EXECUTIVE’S RIGHTS TO FRINGE
BENEFITS FROM THE COMPANY WILL CEASE AS OF THE TERMINATION DATE.


 


(C)                                  WITHOUT CAUSE OR FOR GOOD REASON.  IF
EXECUTIVE IS INVOLUNTARILY TERMINATED BY THE COMPANY WITHOUT CAUSE OR IF
EXECUTIVE RESIGNS FOR GOOD REASON, (I) EXECUTIVE SHALL BE ENTITLED TO CONTINUE
TO RECEIVE HIS BASE SALARY (AS IN EFFECT ON THE TERMINATION DATE) FOR THIRTY-SIX
(36) MONTHS FOLLOWING THE TERMINATION DATE (SUCH DATE, THE “END DATE”) SO LONG
AS EXECUTIVE HAS NOT BREACHED THE PROVISIONS OF PARAGRAPHS 6, 7 OR 8, (II) THE
COMPANY WILL MAINTAIN IN FULL FORCE AND EFFECT, FOR EXECUTIVE’S CONTINUED
BENEFIT, UNTIL THE END DATE, ALL LIFE, MEDICAL AND DENTAL INSURANCE PROGRAMS IN
WHICH EXECUTIVE WAS ENTITLED TO PARTICIPATE SO LONG AS HIS CONTINUED
PARTICIPATION IS POSSIBLE UNDER THE GENERAL TERMS AND PROVISIONS OF SUCH
PROGRAMS (PROVIDED THAT, IN THE EVENT EXECUTIVE’S PARTICIPATION IN ANY SUCH
PROGRAM IS BARRED, THE COMPANY WILL ARRANGE TO PROVIDE EXECUTIVE WITH BENEFITS
SUBSTANTIALLY SIMILAR TO THOSE WHICH HE WAS ENTITLED TO RECEIVE UNDER SUCH
PROGRAM), (III) NOTWITHSTANDING ANY PROVISION IN THE ANNUAL CASH BONUS PLAN TO
THE CONTRARY, EXECUTIVE SHALL BECOME FULLY VESTED AND HAVE A NON-FORFEITABLE
INTEREST IN THE BENEFIT WHICH HE WOULD HAVE RECEIVED FOR THE PLAN YEAR DURING
WHICH THE TERMINATION DATE OCCURS (WHICH DETERMINATION MAY TAKE INTO ACCOUNT
WHETHER COMPANY PERFORMANCE GOALS ESTABLISHED BY THE PLAN OR ITS ADMINISTRATOR
FOR SUCH YEAR HAVE BEEN MET, BUT WHICH MAY NOT TAKE INTO ACCOUNT WHETHER
PERSONAL PERFORMANCE GOALS ESTABLISHED BY THE PLAN OR ITS ADMINISTRATOR FOR SUCH
YEAR HAVE BEEN MET) IF HE WERE EMPLOYED BY THE COMPANY ON THE LAST DAY OF SUCH
PLAN YEAR), AND (IV) EXECUTIVE WILL BE ENTITLED TO SERVICE CREDIT UNDER THE
SUPPLEMENTAL RETIREMENT AGREEMENT THROUGH THE END DATE.  THE AMOUNTS PAYABLE IN
RESPECT OF ACCRUED BENEFITS UNDER THE ANNUAL CASH BONUS PLAN SHALL BE PAYABLE AT
THE TIME PROVIDED FOR IN, AND IN ACCORDANCE WITH THE PROVISIONS OF, THE ANNUAL
CASH BONUS PLAN.  THE AMOUNTS PAYABLE PURSUANT TO THIS PARAGRAPH 5(C) IN RESPECT
OF BASE SALARY MAY BE PAYABLE, AT EXECUTIVE’S DISCRETION (BUT ONLY TO THE EXTENT
THE AVAILABILITY OF SUCH DISCRETION, EVEN IF NOT EXERCISED, WOULD NOT RESULT IN
EXECUTIVE BEING REQUIRED TO INCLUDE IN COME THE AMOUNTS OTHERWISE PAYABLE IN THE
FUTURE UNDER THIS PARAGRAPH 5(C) IN RESPECT OF BASE SALARY), IN ONE LUMP SUM
PAYMENT WITHIN THIRTY (30) DAYS FOLLOWING THE TERMINATION DATE EQUAL TO THE
PRESENT VALUE (DETERMINED USING A DISCOUNT RATE EQUAL TO THE “PRIME” RATE OF
INTEREST CHARGED BY CHASE MANHATTAN BANK PLUS TWO PERCENTAGE POINTS) OF THE
PAYMENTS OTHERWISE PAYABLE PURSUANT TO THIS PARAGRAPH 5(C).  THIS PARAGRAPH
5(C) SETS FORTH EXECUTIVE’S EXCLUSIVE REMEDY FOR A TERMINATION OF HIS EMPLOYMENT
WITHOUT CAUSE OR FOR GOOD REASON AND EXECUTIVE SHALL HAVE NO OTHER RIGHT OR
REMEDY AGAINST THE COMPANY IN CONNECTION THEREWITH.  NOTWITHSTANDING THE PAYMENT
PROVISIONS OF THIS PARAGRAPH 5(C) IF AT THE RELEVANT TIME EXECUTIVE IS A
“SPECIFIED EMPLOYEE” AS THAT TERM IS USED IN SECTION 409A OF THE CODE, THE
COMMENCEMENT OF PAYMENTS UNDER THIS PARAGRAPH 5(C) SHALL BE DEFERRED TO THE
EXTENT, IF ANY, REQUIRED TO COMPLY WITH THE “SPECIFIED EMPLOYEE” RULES OF
SECTION 409A.


 


(D)                                 NO IMPACT ON OTHER ARRANGEMENTS. 
EXECUTIVE’S RIGHT TO RECEIVE PAYMENTS UNDER THIS AGREEMENT SHALL NOT DECREASE
THE AMOUNT OF, OR OTHERWISE ADVERSELY AFFECT, ANY OTHER BENEFITS PAYABLE TO
EXECUTIVE UNDER ANY PLAN, AGREEMENT OR ARRANGEMENT RELATING TO

 

4

--------------------------------------------------------------------------------


 


EMPLOYEE BENEFITS PROVIDED BY THE COMPANY (OR AN AFFILIATED CORPORATION);
PROVIDED, HOWEVER, THAT THE AMOUNTS PAYABLE TO EXECUTIVE UNDER PARAGRAPH
5(C)(I) SHALL BE REDUCED BY THE AMOUNT OF ANY SEVERANCE COMPENSATION PAID TO
EXECUTIVE UNDER THE COMPANY’S SEVERANCE PAY PLAN.


 


(E)                                  NO MITIGATION.  EXECUTIVE SHALL NOT BE
REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT PROVIDED FOR IN THIS PARAGRAPH 5
BY SEEKING OTHER EMPLOYMENT OR OTHERWISE, NOR SHALL THE AMOUNT OF ANY PAYMENT OR
BENEFIT PROVIDED FOR IN THIS PARAGRAPH 5 BE REDUCED BY ANY COMPENSATION EARNED
BY THE EXECUTIVE AS THE RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER OR BY REASON OF
THE EXECUTIVE’S RECEIPT OF OR RIGHT TO RECEIVE ANY RETIREMENT OR OTHER BENEFITS
AFTER THE DATE OF TERMINATION OF EMPLOYMENT OR OTHERWISE (EXCEPT AS OTHERWISE
PROVIDED IN THIS PARAGRAPH 5).


 


6.                                       CONFIDENTIAL INFORMATION.  EXECUTIVE
ACKNOWLEDGES THAT THE NON-PUBLIC INFORMATION OBTAINED BY HIM WHILE EMPLOYED BY
THE COMPANY CONCERNING THE BUSINESS OR OPERATIONS OF THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY (“CONFIDENTIAL INFORMATION”) IS THE EXCLUSIVE PROPERTY
OF THE COMPANY OR SUCH OTHER SUBSIDIARY. FOR PURPOSES OF THIS AGREEMENT, THE
TERM “CONFIDENTIAL INFORMATION” DOES NOT INCLUDE INFORMATION THAT EXECUTIVE CAN
DEMONSTRATE (A) WAS IN EXECUTIVE’S POSSESSION PRIOR TO HIS INITIAL EMPLOYMENT BY
THE COMPANY, PROVIDED THAT SUCH INFORMATION IS NOT KNOWN BY EXECUTIVE TO BE
SUBJECT TO ANOTHER CONFIDENTIALITY AGREEMENT WITH, OR OTHER OBLIGATION OF
SECRECY TO, THE COMPANY OR ANOTHER PARTY, (B) IS GENERALLY AVAILABLE TO THE
PUBLIC AND BECAME GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A RESULT OF A
DISCLOSURE IN VIOLATION OF THIS AGREEMENT, OR (C) BECAME AVAILABLE TO EXECUTIVE
ON A NON-CONFIDENTIAL BASIS FROM A THIRD PARTY, PROVIDED THAT SUCH THIRD PARTY
IS NOT KNOWN BY EXECUTIVE TO BE BOUND BY A CONFIDENTIALITY AGREEMENT WITH, OR
OTHER OBLIGATION OF SECRECY TO, THE COMPANY OR ANOTHER PARTY OR IS OTHERWISE
PROHIBITED FROM PROVIDING SUCH INFORMATION TO EXECUTIVE BY A CONTRACTUAL, LEGAL
OR FIDUCIARY OBLIGATION. EXECUTIVE AGREES THAT HE WILL NOT DISCLOSE CONFIDENTIAL
INFORMATION TO ANY PERSON (OTHER THAN EMPLOYEES OF THE COMPANY OR ANY SUBSIDIARY
THEREOF OR ANY OTHER PERSON EXPRESSLY AUTHORIZED BY THE COMPANY TO RECEIVE
CONFIDENTIAL INFORMATION) OR USE FOR HIS OWN ACCOUNT ANY CONFIDENTIAL
INFORMATION WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY. EXECUTIVE SHALL
DELIVER TO THE COMPANY AT THE TERMINATION OF THE EMPLOYMENT PERIOD, OR AT ANY
OTHER TIME THE BOARD OF CARTER’S MAY REQUEST IN WRITING, ALL MEMORANDA, NOTES,
PLANS, RECORDS, REPORTS, COMPUTER TAPES AND SOFTWARE AND OTHER DOCUMENTS AND
DATA (AND COPIES THEREOF) CONTAINING CONFIDENTIAL INFORMATION OR WORK PRODUCT
WHICH HE MAY THEN POSSESS OR HAVE UNDER HIS CONTROL.


 


7.                                       WORK PRODUCT.  EXECUTIVE AGREES THAT
ALL INVENTIONS, INNOVATIONS, IMPROVEMENTS, DEVELOPMENTS, METHODS, DESIGNS,
ANALYSES, REPORTS AND ALL SIMILAR OR RELATED INFORMATION WHICH RELATE TO THE
COMPANY’S OR ANY OF ITS SUBSIDIARIES’ ACTUAL OR ANTICIPATED BUSINESS, RESEARCH
AND DEVELOPMENT OR EXISTING OR FUTURE PRODUCTS OR SERVICES AND WHICH ARE
CONCEIVED, DEVELOPED OR MADE BY EXECUTIVE WHILE EMPLOYED WITH THE COMPANY (“WORK
PRODUCT”) BELONG EXCLUSIVELY TO THE COMPANY OR SUCH SUBSIDIARY. UPON THE WRITTEN
REQUEST OF THE COMPANY, EXECUTIVE WILL PROMPTLY DISCLOSE SUCH WORK PRODUCT TO
THE COMPANY AND PERFORM ALL ACTIONS REASONABLY REQUESTED BY THE COMPANY (WHETHER
DURING OR AFTER THE EMPLOYMENT PERIOD) TO ESTABLISH AND CONFIRM SUCH EXCLUSIVE
OWNERSHIP.

 

5

--------------------------------------------------------------------------------


 


8.                                       NONCOMPETE; NON-SOLICITATION.


 


(A)                                  EXECUTIVE ACKNOWLEDGES THAT IN THE COURSE
OF HIS EMPLOYMENT WITH THE COMPANY HE WILL BECOME FAMILIAR WITH THE TRADE
SECRETS AND OTHER CONFIDENTIAL INFORMATION OF THE COMPANY AND ITS SUBSIDIARIES
AND THAT HIS SERVICES WILL BE OF SPECIAL, UNIQUE AND EXTRAORDINARY VALUE TO THE
COMPANY. THEREFORE, EXECUTIVE AGREES THAT, DURING THE EMPLOYMENT PERIOD AND FOR
TWO YEARS THEREAFTER (OR ONE YEAR THEREAFTER, IF EXECUTIVE’S EMPLOYMENT IS
TERMINATED WITHOUT CAUSE OR FOR GOOD REASON) (THE “NONCOMPETE PERIOD”), HE SHALL
NOT DIRECTLY OR INDIRECTLY OWN, MANAGE, CONTROL, PARTICIPATE IN, CONSULT WITH,
RENDER SERVICES FOR, OR IN ANY MANNER ENGAGE IN ANY BUSINESS COMPETING WITH THE
BUSINESSES OF CARTER’S AND THE COMPANY OR ANY OF ITS SUBSIDIARIES WHICH
(I) EXISTS ON THE DATE OF THE TERMINATION OF EXECUTIVE’S EMPLOYMENT OR (II) IS
COMMENCED DURING THE NONCOMPETE PERIOD (BUT, FOR PURPOSES OF THIS CLAUSE
(III) ONLY IF THE COMPANY OR SUCH SUBSIDIARY HAD DETERMINED PRIOR TO THE
TERMINATION DATE TO ENTER INTO SUCH BUSINESS OR HAD COMMITTED SUBSTANTIAL
RESOURCES PRIOR TO THE TERMINATION DATE TO DETERMINE THE FEASIBILITY OF ENTERING
INTO SUCH BUSINESS), WITHIN THE CONTINENTAL UNITED STATES. NOTHING HEREIN SHALL
PROHIBIT EXECUTIVE FROM BEING A PASSIVE OWNER OF NOT MORE THAN 2% OF THE
OUTSTANDING STOCK OF ANY CLASS OF A CORPORATION, WHICH IS PUBLICLY TRADED SO
LONG AS EXECUTIVE HAS NO ACTIVE PARTICIPATION IN THE OPERATIONS OF SUCH
CORPORATION.


 


(B)                                 DURING THE NONCOMPETE PERIOD, EXECUTIVE
SHALL NOT DIRECTLY OR INDIRECTLY THROUGH ANOTHER ENTITY (I) INDUCE OR ATTEMPT TO
INDUCE ANY EMPLOYEE OF THE COMPANY OR ANY OTHER SUBSIDIARY OF THE COMPANY TO
LEAVE THE EMPLOY OF SUCH PERSON, OR IN ANY WAY INTERFERE WITH THE EMPLOYEE
RELATIONSHIP BETWEEN THE COMPANY OR ANY OTHER SUBSIDIARY OF THE COMPANY AND ANY
EMPLOYEE THEREOF, (II) HIRE ANY PERSON WHO WAS AN EMPLOYEE OF THE COMPANY OR ANY
OTHER SUBSIDIARY OF THE COMPANY AT ANY TIME DURING THE EMPLOYMENT PERIOD (OTHER
THAN INDIVIDUALS WHO HAVE NOT BEEN EMPLOYED BY THE COMPANY OR ANY OTHER
SUBSIDIARY OF THE COMPANY FOR A PERIOD OF AT LEAST ONE YEAR PRIOR TO EMPLOYMENT
BY EXECUTIVE DIRECTLY OR INDIRECTLY THROUGH ANOTHER ENTITY), OR (III) INDUCE OR
ATTEMPT TO INDUCE ANY CUSTOMER, SUPPLIER, LICENSEE OR OTHER PERSON HAVING A
BUSINESS RELATIONSHIP WITH THE COMPANY OR ANY OTHER SUBSIDIARY OF THE COMPANY TO
CEASE DOING BUSINESS WITH THE COMPANY OR SUCH OTHER SUBSIDIARY OF THE COMPANY OR
INTERFERE MATERIALLY WITH THE RELATIONSHIP BETWEEN ANY SUCH CUSTOMER, SUPPLIER,
LICENSEE OR OTHER PERSON HAVING A BUSINESS RELATIONSHIP WITH THE COMPANY OR ANY
OTHER SUBSIDIARY OF THE COMPANY.


 


(C)                                  IF, AT THE TIME OF ENFORCEMENT OF THIS
PARAGRAPH 8, A COURT SHALL HOLD THAT THE DURATION, SCOPE OR AREA RESTRICTIONS
STATED HEREIN ARE UNREASONABLE UNDER CIRCUMSTANCES THEN EXISTING, THE PARTIES
AGREE THAT THE MAXIMUM DURATION, SCOPE OR AREA REASONABLE UNDER SUCH
CIRCUMSTANCES SHALL BE SUBSTITUTED FOR THE STATED DURATION, SCOPE OR AREA AND
THAT THE COURT SHALL BE ALLOWED TO REVISE THE RESTRICTIONS CONTAINED HEREIN TO
COVER THE MAXIMUM PERIOD, SCOPE AND AREA PERMITTED BY LAW.


 


(D)                                 IN THE EVENT OF THE BREACH OR A THREATENED
BREACH BY EXECUTIVE OF ANY OF THE PROVISIONS OF THIS PARAGRAPH 8, THE COMPANY,
IN ADDITION AND SUPPLEMENTARY TO OTHER RIGHTS AND REMEDIES EXISTING IN ITS
FAVOR, MAY APPLY TO ANY COURT OF LAW OR EQUITY OF COMPETENT JURISDICTION FOR
SPECIFIC PERFORMANCE OR INJUNCTIVE OR OTHER RELIEF IN ORDER TO ENFORCE OR
PREVENT ANY VIOLATIONS OF THE PROVISIONS HEREOF (WITHOUT POSTING A BOND OR OTHER
SECURITY).

 

6

--------------------------------------------------------------------------------


 


9.                                       INCAPACITY.  WITHOUT PREJUDICE TO
EXECUTIVE’S RIGHTS UNDER THIS AGREEMENT, IF AT ANY TIME DURING THE TERM OF THIS
AGREEMENT EXECUTIVE IS ABSENT FROM HIS DUTIES WITH THE COMPANY FOR THIRTY (30)
CONSECUTIVE DAYS AS A RESULT OF INCAPACITY DUE TO MENTAL ILLNESS OR PHYSICAL
ILLNESS OR INJURY, THE COMPANY’S BOARD OF DIRECTORS MAY APPOINT AN INTERIM
CHAIRMAN OF THE BOARD AND CHIEF EXECUTIVE OFFICER OR ASSUME EXTENDED MANAGEMENT
RESPONSIBILITIES FOR THE DURATION OF EXECUTIVE’S ABSENCE. UNLESS EXECUTIVE’S
EMPLOYMENT HAS BEEN TERMINATED PREVIOUSLY UNDER THIS AGREEMENT, EXECUTIVE SHALL
BE PERMITTED TO RESUME PERFORMANCE OF HIS DUTIES AND RESPONSIBILITIES UNDER THIS
AGREEMENT UPON REGAINING THE CAPACITY TO DO SO.


 


10.                                 EXECUTIVE REPRESENTATIONS.  EXECUTIVE HEREBY
REPRESENTS AND WARRANTS TO THE COMPANY THAT (A) THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY EXECUTIVE DOES NOT AND WILL NOT CONFLICT WITH,
BREACH, VIOLATE OR CAUSE A DEFAULT UNDER ANY CONTRACT, AGREEMENT, INSTRUMENT,
ORDER, JUDGMENT OR DECREE TO WHICH EXECUTIVE IS A PARTY OR BY WHICH HE IS BOUND,
(B) EXECUTIVE IS NOT A PARTY TO OR BOUND BY ANY EMPLOYMENT AGREEMENT, NONCOMPETE
AGREEMENT OR CONFIDENTIALITY AGREEMENT WITH ANY OTHER PERSON OR ENTITY WITH
WHICH THIS AGREEMENT WOULD CONFLICT OR CONSTITUTE A BREACH THEREOF AND (C) UPON
THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY EXECUTIVE AND THE COMPANY, THIS
AGREEMENT SHALL BE THE VALID AND BINDING OBLIGATION OF EXECUTIVE, ENFORCEABLE
AGAINST EXECUTIVE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO BANKRUPTCY,
INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION, MORATORIUM AND SIMILAR LAWS
AFFECTING THE ENFORCEABILITY OF CONTRACTUAL OBLIGATIONS AND CREDITOR’S RIGHTS
GENERALLY AND TO FEDERAL AND STATE CONSTITUTIONAL PROSCRIPTIONS AND BY THE
APPLICATION OF EQUITABLE PRINCIPLES BY COURTS OF COMPETENT JURISDICTION, SITTING
AT LAW OR IN EQUITY.


 


11.                                 CERTAIN DEFINED TERMS.  AS USED IN THIS
AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:


 

“Affiliated Corporation” means any corporation that is a member of the
“affiliated group” (as defined in Section 1504 of the Code) of which the Company
is a member.

 

“Anniversary Date” means any or a specific anniversary of the Effective Date, as
the context requires.

 

“Annual Cash Bonus Plan” means the Company’s Amended and Restated Annual
Incentive Plan, as amended from time to time.

 

“Board” means the Board of Directors of Carter’s or the Board of Directors of
TWCC as in existence from time to time as further identified in this Agreement.

 

“Cause” means (a) conviction of Executive for a felony, or the entry by
Executive of a plea of guilty or nolo contendere to a felony, (b) a willful and
material breach by Executive of paragraph 6, 7 or 8 of this Agreement, (c) the
commission of an act of fraud involving dishonesty for personal gain which is
materially injurious to the Company, (d) the willful and continued refusal by
Executive to substantially perform his duties with the Company (other than any
such refusal resulting from his incapacity due to mental illness or physical
illness or injury), after a demand for substantial performance is delivered to
Executive by the Company’s Board of Directors, where such demand specifically
identifies the manner in which the Company’s Board of Directors believes that
Executive has refused to substantially perform his duties and the

 

7

--------------------------------------------------------------------------------


 

passage of a reasonable period of time for Executive to comply with such demand
or (e) the willful engaging by Executive in gross misconduct materially and
demonstrably injurious to the Company or its Subsidiaries. For purposes of this
paragraph, no act or failure to act on Executive’s part shall be considered
“willful” unless done, or omitted to be done, by Executive not in good faith and
without reasonable belief that his action or omission was in the best interest
of the Company or its Subsidiaries. Notwithstanding the foregoing, with respect
to termination for Cause arising out of conduct described in clause (b), (c),
(d) or (e) above, the Executive may not be terminated for Cause unless there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the entire Board of
Directors of the Company, at a meeting of such board called and held for that
purpose (after reasonable notice to Executive and an opportunity for Executive,
together with his counsel or other advisors, to be heard at such meeting),
finding that in the good faith opinion of the board Executive had engaged in
conduct described above in clause (b), (c), (d), or (e) of the first sentence of
this paragraph and specifying the particulars thereof in detail. Such a finding
by the Board of Directors of the Company is a prerequisite to a termination for
Cause pursuant to clauses (b), (c), (d) or (e) above; provided, however, that
such a finding may be challenged, by appropriate judicial process, on the merits
(i.e., that Cause did not exist) or on the basis that the board’s finding was
not made in good faith (provided that proof that Cause for termination existed
shall be a complete defense to any showing that the board’s finding was not made
in good faith).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Company’s Board of
Directors.

 

“Cost of Living Amount” means an amount calculated by multiplying the Base
Salary then in effect by a fraction, (a) the numerator of which shall be the
amount (not less than zero) by which the latest Cost of Living Index available
as of the time of determination exceeds the Cost of Living Index for the same
period during the immediately preceding year, and (b) the denominator of which
shall be the latest Cost of Living Index for the same period during the
immediately preceding year.

 

“Cost of Living Index” means the Consumer Price Index for All Urban Consumers,
Atlanta, Georgia (1967-100) prepared by the Bureau of Labor Statistics of the
United States Department of Labor for the relevant period; provided that if the
index shall cease to be published, the parties shall use as the index, the most
comparable index published by the United States Government.

 

“Disability” means the Executive shall have been absent from his duties with the
Company for 26 consecutive weeks as a result of incapacity due to mental illness
or physical illness or injury, and he shall not have returned to the full-time
performance of his duties within 30 days after written notice of termination of
this Agreement is given by the Company’s Board of Directors.

 

“End Date” is defined in paragraph 5(c).

 

8

--------------------------------------------------------------------------------


 

“Good Reason” means, unless Executive shall have consented in writing thereto,
any of the following:

 


(A)                                  EXCEPT AS PROVIDED IN PARAGRAPH 9, A
MATERIAL REDUCTION IN EXECUTIVE’S TITLE, DUTIES, RESPONSIBILITIES OR STATUS, IN
EACH CASE, AS CHAIRMAN OF THE COMPANY’S BOARD OF DIRECTORS;


 


(B)                                 THE ASSIGNMENT TO EXECUTIVE OF A MATERIAL
AMOUNT OF ADDITIONAL DUTIES THAT IS SIGNIFICANTLY INCONSISTENT WITH EXECUTIVE’S
DUTIES, RESPONSIBILITIES OR STATUS AS CHAIRMAN OF THE COMPANY’S BOARD OF
DIRECTORS AND CHIEF EXECUTIVE OFFICER;


 


(C)                                  THE IMPOSITION ON EXECUTIVE OF BUSINESS
TRAVEL OBLIGATIONS SUBSTANTIALLY GREATER THAN HIS BUSINESS TRAVEL OBLIGATIONS
DURING THE YEAR PRIOR TO THE EFFECTIVE DATE; OR


 


(D)                                 ANY MATERIAL BREACH OF THIS AGREEMENT ON THE
PART OF THE COMPANY;


 

provided, however, that the Company’s replacement of Executive as Chief
Executive Officer shall not be deemed to give rise to “Good Reason” under this
Agreement, and provided, further, however, that Executive shall not have the
right to terminate his employment for “Good Reason” unless he shall have given
thirty (30) days prior written notice to the Board of Directors of the Company
in which Executive sets forth in reasonable detail the circumstances that
Executive believes constitute “Good Reason” pursuant to the preceding clauses
(a) through (d) and the Company shall not have remedied the matter within said
thirty (30) day period; and provided, further, however that the fact that the
Company does or does not so remedy said matter shall not be deemed an admission
by the Company that such circumstances constitute “Good Reason”.

 

“Person” means an individual, a partnership, a joint venture, a corporation, an
association, a joint stock company, a limited liability company, a trust, an
unincorporated organization or a government or any department or agency or
political subdivision thereof.

 

“Retirement” means termination of Executive’s employment in accordance with the
Company’s normal retirement policy generally applicable to its salaried
employees (or, at Executive’s election, at any time) or in accordance with any
other retirement arrangement established with the Executive’s consent with
respect to the Executive.

 

“Retirement Savings Plan” means the Company’s Defined Contribution 40l(k)
savings plan in effect as of the Effective Date as the same is amended from time
to time.

 

“Severance Pay Plan” means the Company’s Severance Pay Plan for Exempt
Employees, in effect as of the Effective Date, as the same is amended from time
to time, or any successor or replacement plan implemented by the Company.

 

“Subsidiary” means with respect to any corporation, another corporation of which
the securities having a majority of the voting power in electing directors are,
at the time of determination, owned by the first corporation, directly or
through one or more Subsidiaries.

 

“Supplemental Retirement Agreement” means the Supplemental Executive Retirement
Agreement between the Executive and the Company as amended though the date
hereof.

 

9

--------------------------------------------------------------------------------


 

“Termination Date” is defined in paragraph 4(c).

 

“Termination Notice” is defined in paragraph 4(b).

 

“Without Cause” means an involuntary termination of Executive’s employment other
than for Cause and other than by reason of Executive’s death or Disability.

 


12.                                 SURVIVAL.  PARAGRAPHS 6, 7 AND 8 SHALL
SURVIVE AND CONTINUE IN FULL FORCE IN ACCORDANCE WITH THEIR TERMS
NOTWITHSTANDING ANY TERMINATION OF THE EMPLOYMENT PERIOD.


 


13.                                 EXPENSES.  THE COMPANY SHALL PAY ALL OF
EXECUTIVE’S EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) PAID BY
EXECUTIVE IN CONNECTION WITH THE NEGOTIATION AND PREPARATION OF THIS AGREEMENT
AND ALL RELATED DOCUMENTS. IN THE EVENT EXECUTIVE PREVAILS IN ANY ARBITRATION OR
LITIGATION ARISING OUT OF HIS TERMINATION OF EMPLOYMENT OR HIS SEEKING TO OBTAIN
OR ENFORCE ANY RIGHT OR BENEFIT PROVIDED BY THIS AGREEMENT OR BY ANY OTHER PLAN
OR ARRANGEMENT MAINTAINED BY THE COMPANY UNDER WHICH HE IS OR MAY BE ENTITLED TO
RECEIVE BENEFITS, THE COMPANY SHALL PAY ALL REASONABLE LEGAL FEES AND RELATED
EXPENSES (INCLUDING THE COSTS OF EXPERTS, EVIDENCE AND COUNSEL AND OTHER SUCH
EXPENSES INCLUDED IN CONNECTION WITH ANY LITIGATION OR APPEAL) INCURRED BY
EXECUTIVE IN SUCH AN ARBITRATION OR LITIGATION. TO THE EXTENT ANY OF THE
FOREGOING EXPENSE REIMBURSEMENT GENERATES TAXABLE INCOME TO EXECUTIVE, EXECUTIVE
WILL BE PAID AN ADDITIONAL AMOUNT TO DEFRAY TAX LIABILITY RESULTING FROM SUCH
EXPENSE REIMBURSEMENT (AND SUCH ADDITIONAL PAYMENT). THE COMPANY FURTHER AGREES
TO PAY PREJUDGMENT INTEREST ON ANY MONEY JUDGMENT AGAINST THE COMPANY OBTAINED
BY EXECUTIVE IN ANY ARBITRATION OR LITIGATION AGAINST IT TO ENFORCE SUCH RIGHTS
CALCULATED AT THE PRIME RATE AS REPORTED IN THE WALL STREET JOURNAL IN EFFECT
FROM TIME TO TIME FROM THE DATE IT IS DETERMINED THAT PAYMENT(S) TO HIM SHOULD
HAVE BEEN MADE UNDER THIS AGREEMENT.


 


14.                                 NOTICES.  ANY NOTICE PROVIDED FOR IN THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE EITHER PERSONALLY DELIVERED, OR
MAILED BY FIRST CLASS MAIL, RETURN RECEIPT REQUESTED, TO THE RECIPIENT AT THE
ADDRESS BELOW INDICATED:


 

Notices to Executive:

 

Frederick J. Rowan, II

4280 Olde Mill Lane

Atlanta, GA 30342

 

Notices to Carter’s or the Company:

 

c/o The William Carter Company

1170 Peachtree Street, Suite 900

Atlanta, Georgia 30309

Attn:                    Michael D. Casey

Executive Vice President and

Chief Financial Officer

 

10

--------------------------------------------------------------------------------


 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
or on the second business day after being deposited for delivery with the United
States Postal Service.

 


15.                                 SEVERABILITY.  WHENEVER POSSIBLE, EACH
PROVISION OF THIS AGREEMENT WILL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT
IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER ANY
APPLICABLE LAW OR RULE IN ANY JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WILL NOT AFFECT ANY OTHER PROVISION OR ANY OTHER JURISDICTION,
BUT THIS AGREEMENT WILL BE REFORMED, CONSTRUED AND ENFORCED IN SUCH JURISDICTION
AS IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED
HEREIN.


 


16.                                 COMPLETE AGREEMENT.  THIS AGREEMENT AND
THOSE DOCUMENTS EXPRESSLY REFERRED TO HEREIN EMBODY THE COMPLETE AGREEMENT AND
UNDERSTANDING AMONG THE PARTIES AND SUPERSEDE AND PREEMPT ANY PRIOR
UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE PARTIES, WRITTEN
OR ORAL, WHICH MAY HAVE RELATED TO THE SUBJECT MATTER HEREOF IN ANY WAY,
INCLUDING WITHOUT LIMITATION THE PRIOR AGREEMENT.


 


17.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN SEPARATE COUNTERPARTS, EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND
ALL OF WHICH TAKEN TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


 


18.                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT IS
INTENDED TO BIND AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY EXECUTIVE,
CARTER’S, THE COMPANY AND THEIR RESPECTIVE HEIRS, SUCCESSORS AND ASSIGNS, EXCEPT
THAT NO PARTY MAY ASSIGN HIS OR ITS RIGHTS OR DELEGATE HIS OR ITS OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES TO THIS
AGREEMENT WITH THE EXCEPTION OF A BUSINESS TRANSACTION IN WHICH THE COMPANY
MERGES WITH ANOTHER ENTITY OR DISPOSES OF ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS.


 


19.                                 CHOICE OF LAW.  THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAW OF, THE
COMMONWEALTH OF MASSACHUSETTS WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF NEW YORK.


 


20.                                 AMENDMENT AND WAIVER.  THE PROVISIONS OF
THIS AGREEMENT MAY BE AMENDED OR WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF
CARTER’S, THE COMPANY AND EXECUTIVE, AND NO COURSE OF CONDUCT OR FAILURE OR
DELAY IN ENFORCING THE PROVISIONS OF THIS AGREEMENT SHALL AFFECT THE VALIDITY,
BINDING EFFECT OR ENFORCEABILITY OF THIS AGREEMENT.


 

21.                                 Code Section 409A.  The parties recognize
that certain provisions of this Agreement may be affected by Code section 409A
and they, therefore, agree to negotiate in good faith to amend the Agreement
with respect to any changes necessary or advisable to comply with section 409A.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

CARTER’S, INC.

 

 

 

 

 

 

 

By:

/s/ Michael D. Casey

 

 

 

Name: Michael D. Casey

 

 

Title: Executive Vice President and

 

 

 Chief Financial Officer

 

 

 

 

 

 

 

THE WILLIAM CARTER COMPANY

 

 

 

 

By:

/s/ Michael D. Casey

 

 

 

Name: Michael D. Casey

 

 

Title: Executive Vice President and

 

 

 Chief Financial Officer

 

 

 

 

 

 

 

FREDERICK J. ROWAN, II

 

 

 

 

By:

/s/ Frederick J. Rowan, II

 

 

 

 

 

 

Name: Frederick J. Rowan, II

 

 

Title: Chairman of the Board of Directors

 

 

 and Chief Executive Officer

 

12

--------------------------------------------------------------------------------